DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 33, 43, and 45 can be found in Applicant’s specification at P51-53 and Figs. 6A-6E.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to claims 33-37 and 40-69 have been considered but are moot due to the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 33-37, 40-55, 57-59, 60, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Armstrong et al (US 20100209802 A1).
Regarding claim 33, 35, 52, and 57, Horne discloses a redox flow battery system (flow battery cell block 1200 in Fig. 22-23), comprising at least two cells (plurality of single cells 1010 in Fig. 21-22, “The second and subsequent cells may include all of the same elements as the first cell 1010a, with bipolar plates being shared by adjacent cells” [0175]) each including a negative half-cell (first negative half-cell 1203 in Fig. 22) and a positive half-cell (first positive half-cell 1201 in Fig. 22) separated by a membrane (first separator assembly 1222 in Fig 22, [0163], [0173]-[0176]). 
Horne discloses a second half-cell group formed by at least two of the positive half-cells which are fluidly combined by a second electrolyte ducting (the path through which the catholyte flows between two single cells, [0175], [0196]) fluidly connected to a positive half-cell electrolyte reservoir (tank holding catholyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, [0173], “The inlet/outlet ports 1208 may be hydraulically connected to tanks, pumps and/or other cells in any configuration as needed to form a complete flow battery stack assembly”, [0199]).
Horne discloses a first half-cell group formed by at least two of the negative half-cells which are fluidly combined by a first electrolyte ducting (the path through which the anolyte flows between the two single cells; “As can be seen in FIG. 22, the negative flow channel layer 1230, negative porous electrode 1232, negative-side gasket 1234 and the second bipolar plate 1236 may be all identical to the same elements on the positive side of the separator window 1222.” [0192], therefore the anolyte can be described to flow in the same way as the catholyte just with respect to the negative half-cells; [0175], [0199]) fluidly connected to a negative half-cell electrolyte reservoir (tank holding anolyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, [0173], “The inlet/outlet ports 1208 may be hydraulically connected to tanks, pumps and/or other cells in any configuration as needed to form a complete flow battery stack assembly”, [0199]). 
Horne discloses a liquid electrolyte (Abstract, [0049], [0051]).
Horne further discloses wherein the cells include a first positive porous electrode (1218 in Fig. 22), a first negative porous electrode (1232 in Fig. 22), and wherein the cells are separated by conductive intercell separators and a flow-by electrode is included in one or more of the conductive intercell separators (bipolar plates being drawn to the flow-by electrode, one of ordinary skill in the art would recognize the bipolar plate is made of a material and therefore necessarily comprises a substrate with a top end and a bottom end, “a first conductive bipolar plate 1214… A second bipolar plate 1236 may enclose the negative half-cell and be shared with the second cell 1010b which lies to the right of the second bipolar plate 1236. The second and subsequent cells may include all of the same elements as the first cell 1010a, with bipolar plates being shared by adjacent cells” [0175], Fig. 22, as drawn to claim 35 and 57).
However, Horne does not disclose wherein  the flow-by electrode includes at least one open flux surface structure including a plurality of independent U-shaped or banana-like shaped unitary flow barriers arranged in at least one row without contacting one another, and a plurality of flow channels formed by or between said unitary flow barriers, wherein one or more of the unitary flow barriers includes two lateral end parts each extending towards the top end or bottom end of the flow-by electrode. 
In a similar field of endeavor, Armstrong teaches a fuel cell including an interconnect comprising an anode contact media (drawn to the claimed flow-by electrode, [0065]). Armstrong teaches the anode contact media can comprise an electrically conductive foam material (foam insert 205 in Fig. 5) that allows gases to flow from the stack inlet to the stack outlet ( [0066]). Armstrong teaches the foam contains surface features which direct the gas flow in a desired location and/or direction over the anode electrode of the fuel cell ([0068]). Armstrong teaches the surface features can include protrusions such as ribs to direct the fuel flow ([0068]).
Armstrong illustrates surface features (213 in Fig. 5) which comprise bowed or curved ribs such as arc-shaped, semi-circular, or semi-oval ribs (drawn to the claimed independent U-shaped or banana-like shaped unitary flow barriers arranged in at least one row without contacting one another, [0070]). Armstrong teaches the ribs are concave facing the fuel inlet (which can be drawn to a top or bottom end of the foam) and are convex facing the fuel outlet (which can be drawn to a top or bottom end of the foam, [0070]).
One of ordinary skill in the art would recognize that in Figs. 5 one or more of the bowed or curved ribs (unitary flow barriers) includes two lateral end parts each extending towards the top end or bottom end of the anode contact media (flow-by electrode, see Fig. 5). One of ordinary skill in the art would recognize a plurality of flow channels is formed by or between said unitary flow barriers (as there are spaces between the protruding curved ribs that the gas would also flow through, see Fig. 5).
While Armstrong is drawn to a fuel cell, both Horne and Armstrong are directed in active species being contained in a fluid flowing over/being distributed over a surface. Furthermore, while Armstrong uses a gas medium to flow over the anode contact media, one of ordinary skill in the art would recognize the benefit of the foam having surface protrusions, directing the gas flow in a desired location and/or direction over the anode electrode of the fuel cell, would also be beneficial to a redox flow battery system which has electrolyte flowing over an flow-by electrode’s substrate (also drawn to claim 52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Armstrong within the redox flow battery system of Horne and modified the intercell separators of Horne to include the surface features comprising bowed or curved ribs such as arc-shaped, semi-circular, or semi-oval ribs taught by Armstrong to provide wherein the flow by electrode includes at least one open flux surface structure including a plurality of independent U-shaped or banana-like shaped unitary flow barriers arranged in at least one row without contacting one another, and a plurality of flow channels formed by or between said unitary flow barriers, wherein one or more of the unitary flow barriers includes two lateral end parts each extending towards the top end or bottom end of the flow-by electrode, given that Armstrong teaches it allows for directing a flowing medium in a desired location and/or direction over an anode electrode and because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).

Regarding claim 34, modified Horne meets all of the limitations of claim 33 as set forth above. 
Similar to the rejection of claim 33 above, since modified Horne discloses a plurality of cells, modified Horne discloses two other cells than the two cells disclosed above. Further, similar to the rejection of claim 33 above, since modified Horne discloses all of the cells have the same structure, modified Horne discloses a third half-cell group formed by at least two other of the negative half-cells, the at least two other negative half-cells being fluidly combined by a third electrolyte ducting fluidly connected to the negative half-cell electrolyte reservoir, and a fourth half-cell group formed by at least two other of the positive half-cells, the at least two other positive half-cells being fluidly combined by a fourth electrolyte ducting fluidly connected to the positive half-cell electrolyte reservoir. 
Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the first and third half-cell groups of are combined in parallel by the first and third electrolyte ductings (due to both being negative half-cell groups and the ductings being used to transport anolyte) and the second and fourth half-cell groups are combined in parallel by the second and fourth electrolyte ductings (due to both being positive half-cell groups and the ductings being used to transport catholyte).
The modification of Horne by Armstrong provided at least one or each of the half-cells (of claim 33) to include a flow-by electrode unit, wherein the flow-by electrode has a top end and a bottom end opposite of the top end, wherein the flow-by electrode includes a substrate, at least one open flux surface structure including a plurality of independent U-shaped or banana-like shaped unitary flow barriers arranged in at least one row without contacting one another, and a plurality of flow channels formed by or between said unitary flow barriers, wherein one or more of the unitary flow barriers includes two lateral end parts each extending towards the top end or bottom end of the flow-by electrode, therefore one of ordinary skill in the art would necessarily further modify at least one or each of the other half-cells to include a flow-by electrode unit wherein the flow-by electrode includes a substrate, at least one open flux surface structure including a plurality of independent U-shaped or banana-like shaped unitary flow barriers arranged in at least one row without contacting one another, and a plurality of flow channels formed by or between said unitary flow barriers, wherein one or more of the unitary flow barriers includes two lateral end parts each extending towards the top end or bottom end of the flow-by electrode with the expectation that it allows for directing a flowing medium in a desired location and/or direction over an anode electrode.

Regarding claim 36, modified Horne meets all of the limitations of claim 33 as set forth above. One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that the two outermost cells in the at least two cells of the redox flow battery system of Horne would each have an outermost bipolar plate (drawn to endplates of the redox flow battery system), and that the outermost bipolar plates of the outmost cells would confine the rest of the at least two cells in-between themselves. Therefore, modified Horne does disclose wherein the cells are confined by one or more endplates, and the flow-by electrode unit is included in one or more of the endplates.

Regarding claim 37, modified Horne meets all of the limitations of claim 34 as set forth above. Horne further discloses the skilled artisan will recognize that a system may be arranged in any physical orientation while maintaining a plurality of stages in hydraulic series ([0254]). Horne discloses an embodiment of a hydraulic flow arrangement wherein electrolyte flows in series through two groups of cells connected in parallel, and that the groups are in turn connected in parallel to further groups via shunt current breakers (Fig. 29, [0256]-[0258]). While Figure 29 of Horne only shows one electrolyte stream, one of ordinary skill in the art would find it obvious to design the system such that the arrangement would be the same for both the anolyte and catholyte since applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D.).
Therefore, one of ordinary skill in the art would find it obvious in light to modify Horne such that one or more of the first and third half-cell groups two or more of the fluidly combined negative half-cells are serially combined with each other or wherein within one or more of the second and fourth half-cell groups two or more of the fluidly combined positive half-cells are serially combined with each other. 

Regarding claim 40, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne meets the limitation a first and second half-cell group (described in the rejection of claim 33). 
Horne further discloses a method of operating a redox flow battery system comprising flowing a positive half-cell electrolyte (catholyte) via a second electrolyte ducting (the path through which the catholyte flows between two single cells, [0175], [0196]) from a positive half-cell electrolyte reservoir (tank holding catholyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, [0173], “The inlet/outlet ports 1208 may be hydraulically connected to tanks, pumps and/or other cells in any configuration as needed to form a complete flow battery stack assembly”, [0199]) through a second half-cell group of fluidly combined positive half-cells and back to the positive half-cell electrolyte reservoir (as shown in the embodiment illustrated in Fig 17 where electrolyte fluid is recycled from a tank, into the system, then back into the tank, [0134]). 
Horne further discloses flowing a negative half-cell electrolyte (anolyte) via a first electrolyte ducting (the path through which the anolyte flows between the two single cells; “As can be seen in FIG. 22, the negative flow channel layer 1230, negative porous electrode 1232, negative-side gasket 1234 and the second bipolar plate 1236 may be all identical to the same elements on the positive side of the separator window 1222.” [0192], therefore the anolyte can be described to flow in the same way as the catholyte just with respect to the negative half-cells; [0175], [0199]) from a negative half-cell electrolyte reservoir through a first half-cell group of fluidly combined negative half-cells and back to the negative half-cell electrolyte reservoir (as shown in the embodiment illustrated in Fig 17 where electrolyte fluid is recycled from a tank, into the system, then back into the tank, [0134]).
Horne further discloses wherein the negative half-cell electrolyte (anolyte) is a fluid and includes reversibly reducible and oxidizable chemical species (Cr3+) of a first redox couple (Cr3+/Cr2+), and the positive half-cell electrolyte (catholyte) is a fluid and includes reversibly reducible and oxidizable chemical species (Fe2+) of a second redox couple (Fe2+/Fe2+) ([0049]).

Regarding claim 41, modified Horne meets all of the limitations of claim 40 as set forth above.
Similar to the rejection of claim 33 above, since modified Horne discloses a plurality of cells, modified Horne discloses two other cells than the two cells disclosed above. Further, similar to the rejection of claim 33 above, since modified Horne discloses all of the cells have the same structure, modified Horne discloses a third half-cell group formed by at least two other of the negative half-cells, the at least two other negative half-cells being fluidly combined by a third electrolyte ducting fluidly connected to the negative half-cell electrolyte reservoir, and a fourth half-cell group formed by at least two other of the positive half-cells, the at least two other positive half-cells being fluidly combined by a fourth electrolyte ducting fluidly connected to the positive half-cell electrolyte reservoir. 
Further, similar to the rejection of claim 40, due to the structure of modified Horne, one of ordinary skill in the art would recognize the method of operating the redox flow battery system would further comprise flowing the negative half-cell electrolyte via a third electrolyte ducting from the negative half-cell electrolyte reservoir through a third half-cell group of fluidly combined negative half-cells and back to the negative half-cell electrolyte reservoir and flowing the positive half-cell electrolyte via a fourth electrolyte ducting from the positive half-cell electrolyte reservoir through a fourth half-cell group of fluidly combined positive half-cells and back to the positive half-cell electrolyte reservoir;
Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the first and third half-cell groups of are combined in parallel by the first and third electrolyte ductings (due to both being negative half-cell groups and the ductings being used to transport anolyte) and the second and fourth half-cell groups are combined in parallel by the second and fourth electrolyte ductings (due to both being positive half-cell groups and the ductings being used to transport catholyte).
Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the method would further comprise wherein the negative half-cell electrolyte is flown in parallel into the first and third half- cell groups and the positive half-cell electrolyte is flown in parallel into the second and fourth half-cell groups.

Regarding claim 42, modified Horne meets all of the limitations of claim 40 as set forth above. Modified Horne meets the limitation wherein at least one or each of the half-cells includes a flow-by electrode unit comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers. One of ordinary skill in the art would recognize that in operation of the redox flow battery system, in order for the system to work, the electrolytes (positive or negative) would need to flow against and/or along the flow-by electrodes (corresponding to the positive or negative half-cells), therefore, modified Horne discloses wherein at least one of the negative half-cell electrolyte and the positive half-cell electrolyte are flown against and/or along the flow-by electrodes of the respective half-cells.

	
Regarding claim 43, modified Horne meets all of the limitations of 33 as set forth above.
Armstrong teaches flow barriers (surface features) which direct a medium’s flow in a desired location and/or direction over the anode electrode, and the flow barriers may comprise protrusions, such as ribs, and/or depressions, such as grooves to direct the fuel flow ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to change the form or shape of the flow barriers such that one or more of the unitary flow barriers has two lateral end parts and a bent middle part on which at least one or two protrusion(s) is/are formed, in order to direct a medium’s flow in a desired location and/or direction over an electrode, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 44, modified Horne meets all of the limitations of 33 as set forth above. 
Modified Horne meets the limitation wherein at least one of the end parts and/or at least one of the protrusions has a tapered tip (see annotated Armstrong Fig. 5 below).
Alternatively, it would be obvious to one of ordinary skill in the art to change the form/shape of the unitary flow barriers wherein at least one of the end parts and/or at least one of the protrusions has a tapered tip in order to, for example, reduce the material needed for the flow barrier while not reducing the length of the flow barrier because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

    PNG
    media_image1.png
    491
    622
    media_image1.png
    Greyscale

Annotated Armstrong Fig. 5

Regarding claim 45, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne meets the limitation wherein said unitary flow barriers are arranged in a pattern, said pattern including at least one row of flow barriers (see Armstrong Fig. 5).

Regarding claim 46, modified Horne meets all of the limitations of claim 45 as set forth above. Modified Horne meets the limitation wherein said pattern is an offset pattern including at least two offset rows of unitary flow barriers (as the barriers are set apart, “offset” from one another, see Armstrong Fig. 5).

Regarding claim 47, modified Horne meets all of the limitations of claim 45 as set forth above. Modified Horne meets the limitation wherein a row would be arranged vertically to a flow direction (as the flow barriers are 3D objects, they would be arranged at right angles (vertically) to the horizontal flow direction). However, modified Horne does not meet the limitation wherein there are two rows. 
Armstrong teaches flow barriers (surface features) which direct a medium’s flow in a desired location and/or direction over the anode electrode, and the flow barriers may comprise protrusions, such as ribs, and/or depressions, such as grooves to direct the fuel flow ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to change the form or shape of the flow barriers such that the foam has two rows of flow barriers, in order to direct a medium’s flow in a desired location and/or direction over an electrode, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 48, modified Horne meets all of the limitations of claim 45 as set forth above. Modified Horne does not meet the limitation wherein the unitary flow barriers of at least two neighboring rows are arranged in an alternating pattern.
Armstrong teaches flow barriers (surface features) which direct a medium’s flow in a desired location and/or direction over the anode electrode, and the flow barriers may comprise protrusions, such as ribs, and/or depressions, such as grooves to direct the fuel flow ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to change the form or shape of the flow barriers such that the foam has two rows of flow barriers, in order to direct a medium’s flow in a desired location and/or direction over an electrode, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Furthermore, it would have been obvious to one of ordinary skill in the art to rearrange the flow barriers such that at least two neighboring rows are arranged in an alternating pattern in order to direct a medium’s flow in a desired location and/or direction over an electrode, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 49, modified Horne discloses all of the limitations of claim 43 as set forth above. Modified Horne meets the limitation wherein the lateral end parts of one or more of the unitary flow barriers are directed in a flow direction and/or vice versa (see Fig. 5 of Armstrong).

Regarding claim 50, modified Horne meets all of the limitations of 43 as set forth above. Modified Horne does not meet the limitation wherein the bent middle part of one or more of the unitary flow barriers has at least one protrusion or two protrusions provided in opposite directions, the protrusion(s) and the lateral end parts being arranged in parallel to a flow direction.
Armstrong teaches flow barriers (surface features) which direct a medium’s flow in a desired location and/or direction over the anode electrode, and the flow barriers may comprise protrusions, such as ribs, and/or depressions, such as grooves to direct the fuel flow ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to change the form or shape of the flow barriers such the bent middle part of one or more of the unitary flow barriers has at least one protrusion or two protrusions provided in opposite directions in order to direct a medium’s flow in a desired location and/or direction over an electrode, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
The lateral end parts of the flow barriers are arranged in parallel to a flow direction (see Armstrong Fig. 5). Furthermore, to would have been obvious to rearrange the parts of modified Horne such that the protrusion(s) are also arranged in parallel to a flow direction in order to direct a medium’s flow in a desired location and/or direction over an electrode, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 51, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne meets the limitation wherein the plurality of flow channels includes at least one meandering flow channel (examiner notes there is no special definition of “meandering” in the specification, so the broadest reasonable interpretation has been used to meet the claim. The general definition of meandering is a winding course and the flow of a medium over the flow barriers would wind up and down over the flow barriers).

Regarding claim 53, modified Horne meets all of the limitations of claim 33 as set forth above. While Modified Horne does not explicitly meet the limitation wherein one or more of the flow channels and/or unitary flow barriers are configured for stalling a fluid electrolyte flowing in a flow direction, one of ordinary skill in the art would recognize that when the electrolyte hits any of the flow barriers arrange in the flow path, there would be a slight moment where the electrolyte would stall before changing direction to further down the flow path. Therefore, it can be said that modified Horne meets the limitation wherein one or more of the flow channels and/or flow barriers are configured for stalling a fluid electrolyte flowing in a flow direction. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 

Regarding claim 54, modified Horne meets all of the limitations of claim 33 as set forth above. While modified Horne meets the limitation wherein the U-shape exhibits a concave and a convex side (Armstrong Fig. 5 and [0070]).

Regarding claim 55, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne meets the limitation of a flow-by electrode unit comprising a flow-by electrode including a substrate (e.g. the main plate). While Modified Horne does not explicitly meet the limitation wherein the substrate is positioned between two open flux surface structures, this is merely duplicating the unitary flow barriers on one side of the electrode and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the flow barriers on one side of the electrode in order to provide wherein the substrate is positioned between two open flux surface structures with the expectation that this provide the expected result of the flow-by electrode and bipolar plate being able to achieve easier battery reaction. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 58 and 65, modified Horne discloses all of the limitations of claim 33 as set forth above. Horne discloses wherein the flow-by electrode unit is substantially impermeable to electrolyte or is substantially non-porous or that the substrate of the flow-by electrode includes at least one component selected from a metal, a light metal, a transition metal, a metal alloy, alloy steel, electrically conductive composite, a polymer carbon, a carbon modification, and a mixture thereof (bipolar plate may be a solid carbon plate , P183).

Regarding claim 59, modified Horne meets all of the limitations of claim 33 as set forth above. While modified Horne does not meet the limitation wherein the flow-by electrode and the substrate form an integral unit, it would have been obvious to integrate the flow-by electrode and the substrate in order to lessen manufacturing time by lessening the amount of structures being needed to connect together because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Regarding claim 60, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne meets the limitation of a flow-by electrode unit comprising a flow-by electrode including a substrate (e.g. the main plate). Modified Horne meets the limitation wherein the flow-by electrode and the substrate are formed of a composite material (Armstrong teaches the interconnect comprising an anode contact media can be made of corrugated steel or high temperature alloy foam and the substrate can be nickel alloy, [0062], [0066]).


Claims 61 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Armstrong et al (US 20100209802 A1) as applied to claim 33, and even further in view of Takahashi et al (US 20150076419 A1).
Regarding claim 61 and 68, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne does not meet the limitation wherein the flow-by electrode includes at least one protection/contact layer formed on the substrate or wherein the protection/contact layer includes at least one component selected from an electrically conductive polymer, electrically conductive ceramics, carbon, a carbon modification, a metal, and a binder.
Takahashi teaches in redox flow batteries the electrodes need to have high electric conductivity and chemical resistance ([0005]). Takahashi teaches a resin composition for an electrically conductive resin film which is excellent in electric conductivity, tensile elongation, durability to bending and flexibility and is suitable as electrodes or protective coatings on the electrodes in redox flow batteries (Abstract). Takahashi teaches the composition of the resin comprises a thermoplastic resin, carbon nanotubes, and at least one selected from the group consisting of acetylene black and graphite ([0019], as drawn to claim 68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takahashi within the redox flow battery of modified Horne and provided the flow-by electrode a protection/contact layer formed on the substrate, such as the resin composition for an electrically conductive resin film as taught by Takahashi, with the expectation the coating would protect the electrode while giving excellent electric conductivity and durability to bending.

Regarding claims 66 and 67, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne does not meet the limitation wherein the substrate comprises a mixture of polypropylene and carbon or a carbon modification; or a mixture of polyvinylchloride and carbon or a carbon modification; or a mixture of polyethylene and carbon or a carbon modification or wherein said carbon modification is selected from graphite.
Takahashi teaches in redox flow batteries the electrodes need to have high electric conductivity and chemical resistance ([0005]). Takahashi teaches a resin composition for an electrically conductive resin film which is excellent in electric conductivity, tensile elongation, durability to bending and flexibility and is suitable as electrodes or protective coatings on the electrodes in redox flow batteries (Abstract). Takahashi teaches the composition of the resin comprises a thermoplastic resin, carbon nanotubes, and at least one selected from the group consisting of acetylene black and graphite ([0019], as drawn to claim 67). Takahashi teaches the thermoplastic resin includes resins such as polyethylene or polypropylene ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takahashi within the redox flow battery of modified Horne and provided the flow-by electrode a protection/contact layer formed on the substrate in order to provide wherein the substrate comprises a mixture of polypropylene and carbon or a carbon modification; or a mixture of polyvinylchloride and carbon or a carbon modification; or a mixture of polyethylene and carbon or a carbon modification or wherein said carbon modification is selected from graphite, such as the resin composition for an electrically conductive resin film as taught by Takahashi. This modification would be made with the expectation the coating would protect the electrode while giving excellent electric conductivity and durability to bending.

Claims 56, 62-64, and 69 rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Armstrong et al (US 20100209802 A1) in view of Takahashi et al (US 20150076419 A1) as applied to claim 61, and even further in view of Sinsabaugh et al (US 20130095361 A1).
Regarding claim 56, Horne discloses wherein the at least one open flux surface structure is electrochemically active (bipolar plate may be a solid carbon plate , P183). Applicant’s specification states “The electrochemically active layer can include at least one component selected from a metal, a metal compound, carbon, a carbon compound, an electrically conductive ceramic, and a binder” (Page 12), therefore, the carbon bipolar plate of Horne can be considered electrochemically active. 
Alternatively, Sinsabaugh teaches a bipolar plate (50A in Fig. 4) in which a carbon nanotube layer (52 in fig. 4) is provided on each side of the plate (Abstract, [0022]). Sinsabaugh teaches the bipolar plate is provided with a plurality of channels (56 in Fig. 4) so as to provide a three dimensional structure on either one or both sides of plate so as to allow either the anolyte or catholyte to flow adjacent thereto ([0022]). Sinsabaugh teaches carbon nanotubes (53 in Fig. 4) can be grown directly onto the outer surface of the bipolar plate ([0022]). Sinsabaugh teaches the use of carbon nanotubes in the channels or on the surface as shown in FIG. 4 greatly increases the surface area though which the anolyte and catholyte fluids must flow and, as such, the fluids are exposed to a greater number of reaction sites (P23).
While Sinsabaugh does not explicitly teach the carbon nanotube layer is an electrochemically active layer, Applicant’s specification states “The electrochemically active layer can include at least one component selected from a metal, a metal compound, carbon, a carbon compound, an electrically conductive ceramic, and a binder” (Page 12), therefore, the carbon nanotube layer of Sinsabaugh can be considered to be an electrochemically active layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sinsabaugh within the redox flow battery of modified Horne and provided the flow-by electrode at least one electrochemically active layer, such as the carbon nanotube layer as taught by Sinsabaugh, formed on the substrate so the at least one open flux surface structure is electrochemically active, given that Sinsabaugh teaches it greatly increases the surface area though which the anolyte and catholyte fluids must flow and, as such, the fluids are exposed to a greater number of reaction sites.

Regarding claim 62 and 69, modified Horne meets all of the limitations of claim 33 as set forth above. Modified Horne does not meet the limitation wherein the flow-by electrode includes at least one electrochemically active layer formed on the substrate and/or on one or more of the protection/contact layer.
Sinsabaugh teaches a bipolar plate (50A in Fig. 4) in which a carbon nanotube layer (52 in fig. 4) is provided on each side of the plate (Abstract, [0022]). Sinsabaugh teaches the bipolar plate is provided with a plurality of channels (56 in Fig. 4) so as to provide a three dimensional structure on either one or both sides of plate so as to allow either the anolyte or catholyte to flow adjacent thereto ([0022]). Sinsabaugh teaches carbon nanotubes (53 in Fig. 4) can be grown directly onto the outer surface of the bipolar plate ([0022]). Sinsabaugh teaches the use of carbon nanotubes in the channels or on the surface as shown in FIG. 4 greatly increases the surface area though which the anolyte and catholyte fluids must flow and, as such, the fluids are exposed to a greater number of reaction sites (P23).
While Sinsabaugh does not explicitly teach the carbon nanotube layer is an electrochemically active layer, Applicant’s specification states “The electrochemically active layer can include at least one component selected from a metal, a metal compound, carbon, a carbon compound, an electrically conductive ceramic, and a binder” (Page 12), therefore, the carbon nanotube layer of Sinsabaugh can be considered to be an electrochemically active layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sinsabaugh within the redox flow battery of modified Horne and provided the flow-by electrode at least one electrochemically active layer, such as the  carbon nanotube layer as taught by Sinsabaugh, formed on the substrate given that Sinsabaugh teaches it greatly increases the surface area though which the anolyte and catholyte fluids must flow and, as such, the fluids are exposed to a greater number of reaction sites.

Regarding claim 63, modified Horne meets all of the limitations of claim 62 as set forth above. Modified Horne meets the limitation a flow-by electrode unit comprising a flow-by electrode including a substrate (e.g. the main plate) and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels. Therefore, modified Horne discloses wherein one or more profiles of the at least one open flux surface structure is formed in the substrate. Further, if a protection/contact layer and an electrochemically active layers are formed on the substrate, one of ordinary skill in the art would necessarily recognize this layer would follow the profile of the substrate and therefore modified Horne would further disclose wherein one or more profiles of the at least one open flux surface structure is formed at least one of the protection/contact layers and/or in at least one of the electrochemically active layers.

Regarding claim 64, modified Horne discloses all of the limitations of claim 62 as set forth above. One of ordinary skill in the art would recognize that the carbon nanotube layer of Sinsabaugh would be electrically conductive due to the carbon nanotubes within. Therefore, modified Horne discloses wherein the electrochemically active layer is electrically conductive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727